Citation Nr: 1021840	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-08 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
July 1959 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 1973 RO rating decision denied entitlement to 
service connection for lumbosacral strain on that basis that 
there was no medical evidence of a current back disorder 
related to service and, an April 1980 RO rating decision 
denied the Veteran's petition to reopen the previously denied 
claim; the Veteran was notified in writing of the RO's 
determinations and her appeal rights but did not appeal 
either decision.

2.  The additional evidence received since that April 1980 
rating decision denying the petition to reopen the claim for 
service connection for a back disorder claimed as lumbar disc 
syndrome raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for a low back 
disorder.

3.  Resolving reasonable doubt in the Veteran's favor the 
Board finds that a back disorder, currently diagnosed as 
degenerative disc disease and spondylolisthesis, cannot be 
dissociated from her active military duty.



CONCLUSIONS OF LAW

1.  The April 1973 RO rating decision that denied entitlement 
to service connection for lumbosacral strain and the April 
1980 rating decision that denied a petition to reopen the 
previously denied claim for service connection for a low back 
disorder are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §  20.1103 (2009).

2.  The additional evidence presented since the April 1980 
rating decision is new and material, and the claim of 
entitlement to service connection for a low back disorder is 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Resolving reasonable doubt in the Veteran's favor, a low 
back disorder, currently diagnosed as degenerative disc 
disease and spondylolisthesis, was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1131, 5103, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I.	Duty to Notify and Assist

Regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) are set forth at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  The 
current record is sufficient to resolve the question whether 
the claim should be reopened and granted.  Hence, the Board 
need not address at this time whether VA has complied with 
this statute.  As this claim is, in fact, being reopened and 
granted, any potential violation of the Court's holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) (VCAA notice 
requirements with respect to reopening claims), is rendered 
moot.  Information concerning effective dates and ratings for 
a back disorder diagnosed as degenerative disc disease and 
spondylolisthesis will be provided by the RO.  If appellant 
then disagrees with any of those actions, she may appeal 
those decisions.

II.	New and Material Evidence 

In an April 1973 rating decision, the RO denied service 
connection for lumbosacral strain on the basis that there was 
no evidence of a current back disorder found on medical 
examination in February 1973.  The Veteran was advised of the 
RO determination and her appellate rights and did not appeal 
and the decision became final.  See 38 U.S.C.A. § 7105(c); 
see also 38 C.F.R. § 20.1103.

In November 1979, the Veteran filed a petition to reopen the 
previously denied claim for service connection for a lumbar 
spine condition.  In an April 1980 rating decision, the RO 
denied the petition to reopen.  As the Veteran did not appeal 
that April 1980 rating decision, it also became final and 
binding on her based on the evidence then of record.  See 38 
U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.200, 20.302, 
20.1103.

A claim will be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998), stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a Veteran 's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claim 
for service connection is the evidence that has been added to 
the record since the final and binding April 1980 rating 
decision.  

An application to reopen the Veteran's previously denied 
claim for service connection for a low back disorder was 
received by the RO in February 2006.  The evidence added to 
the record since the April 1980 rating decision includes a 
January 2007 medical opinion from R.E.H., M.D., and findings 
of a November 2006 VA examination.  Dr. R.E.H.'s opinion 
indicates that he treated the Veteran in 1979 and 1980 for 
low back problems and that her Veteran's current low back 
disability is the further progression of the in-service low 
back injury and therefore is a condition related to military 
service.  

The evidence added to the record since the April 1980 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised, in part, on a finding that there was no 
evidence of the Veteran's having a current back disorder due 
to service, the January 2007 medical opinion from Dr. R.E.H., 
reflecting his discussion of her current degenerative disc 
disease that he related to an in-service injury, is new.  
This record relates to unestablished facts necessary to 
substantiate the claim.  Thus, new and material evidence has 
been submitted.  The issue of entitlement to service 
connection for a low back disorder is reopened.

III. Service Connection for a Low Back Disability
 
The Veteran claims that she had low back pain since she 
injured her back in service in December 1969.  For the 
reasons and bases discussed below and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection for a low back disorder, diagnosed as 
degenerative disc disease and spondylolisthesis, is 
warranted.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir 2004).

When examined for enlistment in April 1959, neither a spine 
nor musculoskeletal abnormality was not noted and the Veteran 
was found qualified for active service.

The Veteran's service treatment records (STRs) show that she 
complained of back pain on several occasions in connection 
with menstrual cramps.  In December 1969, the Veteran sought 
treatment for low back and right buttock pain.  The examiner 
found full range of motion of the spine without muscle 
spasms.  The examiner noted marked tenderness at the right 
sacroiliac joint.  X-rays taken at the time were interpreted 
as negative and showed the presence of a unilateral 
spondylosis at L-5 without evidence of spondylolisthesis.  
The examiner diagnosed acute sacroiliac strain.  The Veteran 
was seen again two weeks later with recurrent back pain after 
bowling and was referred to physical therapy.  The physical 
therapy report indicates that the Veteran was pain free after 
one visit.  There were no further treatments for back pain in 
service.  

Post service, the February 1973 VA examination report is not 
referable to a diagnosed low back disorder.  

Private treatment records show the Veteran complained of 
right side and right lower quadrant pain on multiple 
occasions following service.  This pain was attributed to 
various causes including gynecological, gastrointestinal, and 
renal.  In January 1980, the Veteran was hospitalized for 
back and right leg pain.  The Veteran had a spasm in the 
right paraspinous musculature, right sciatic notch 
tenderness, and positive straight leg raises at 10 degrees, 
and a suppressed right Achilles reflex.  The Veteran was 
diagnosed with L5-S1 herniated disc and a hemilaminectomy was 
performed at the L4-5and L5-S1 levels by Dr. R.E.H.  In June 
1980, a surgical release of right piriformis was performed.

A November 2005 VA magnetic resonance image (MRI) found Grade 
I anterolisthesis of L4 on L5 without definite pars 
interarticularis defect.  There was no abnormal enhancement 
in the lumbar spine and no evidence for spinal canal 
stenosis.  An April 2006 record indicates an episode of 
severe leg pain starting in November and slowly resolving 
over the ensuing months.  The examiner indicated left-sided 
sciatica from dynamic L4-5 anterolisthesis.

According to the November 2006 VA examination report, the 
Veteran gave a history of injuring her back in service in 
1969 and the examiner noted the December 1969 service 
treatment records reflecting complaints of radiating low back 
pain accessed as acute sacroiliac strain and the 1980 medical 
records, noted above.  Upon clinical examination, the VA 
examiner concluded that the Veteran's spondylolisthesis was 
less likely as not related to her incident of back pain in 
service.  

According to the VA examiner, the plain films taken in 
service did not describe spondylolisthesis, the degenerative 
disc disease found on the April 2006 film appeared to be 
"early," there was no clinically significant bulging disc 
found at the 1980 surgery, and the Veteran's current 
radiculopathy was left-sided rather than her earlier right-
sided symptoms prior to the 1980 surgery.  Since the examiner 
based her opinion on a review of the record, the Board finds 
that her opinion constitutes evidence against the claim for 
service connection.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position).  However, as the examiner also indicated 
that there were no records of the Veteran's sciatic nerve 
type release surgery (apparently a reference to the 
piriformis surgery in June 1980), and these records are 
clearly in the claims file (as set forth above), the Board 
would not consider the examiner's review of the available 
medical records as thorough.

A January 2007 treatment record from Dr. R.E.H., states that 
he treated the Veteran for degenerative disc disease 
resulting in discal herniation and sciatic nerve irritation 
and neuropathy and secondary piriformis syndrome in 1979 and 
1980.  Dr. R.E.H. said that "[i]t is my opinion that this 
development of problems was consequential and related to a 
service connected injury that led to degenerative disc 
disease in this individual."  He further stated that "we're 
dealing with sciatic neuritis probably on the basis of 
degenerative disc disease and foraminal stenosis at the L5-
S1.  If this is the case, an argument can be made that this 
is related to her past history of degenerative disc problems 
which are service connect.  I would state that with 
reasonable medical certainty." 

The Board has also considered the Veteran's lay statements.  
The Veteran has reported that following her December 1969 
back injury she continued to have pain in her right buttock 
and leg.  She reported that she had a flare-up of this 
condition during her pregnancy in 1971.  She reported that 
the right-sided symptoms resolved after the 1980 pirifomis 
release surgery.  She then developed similar symptoms on the 
left side.  The Veteran is competent to testify as to her 
symptoms of back and leg pain, even though she is not 
competent to render a medical diagnosis or medical opinion as 
to the etiology of her condition because she lacks the 
medical expertise. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994). 

Based on the above medical opinions, that are supported by 
the evidence of record, the Board finds that the evidence is 
equally balanced as to whether the Veteran has a back 
disorder, diagnosed as degenerative disc disease and 
spondylolisthesis, as a result of service.  The Board 
recognizes that a November 2006 VA examiner concluded that 
the Veteran's current low back pain due to spondylolisthesis 
was not related to service.  However, in January 2007, Dr. 
R.E.H., who treated the Veteran in 1979 and 1980 and then 
recently evaluated her, opined that the Veteran's back 
problem started in service and was also related to her prior 
surgery for disc herniation.  Given that this physician 
examined the Veteran and noted his care for her in 1979 and 
1980, the Board considers his opinion to be at least as 
probative as that provided by the VA examiner.  Thus, the 
Board is of the opinion that the probative medical evidence 
of record is at least in equipoise.

Accordingly, resolving reasonable doubt in the Veteran's 
behalf, service connection for a back disorder diagnosed as 
degenerative disc disease and spondylolisthesis is in order. 
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


ORDER

Service connection for a low back disorder, diagnosed as 
degenerative disc disease and spondylolisthesis, is granted.


REMAND

The Veteran also seeks entitlement to a TDIU.  In light of 
the Board's action herein, granting service connection for a 
back disorder, the Board must defer consideration of the TDIU 
claim to afford the RO the opportunity to assign a disability 
evaluation and reconsider the claim.

Furthermore, additional information is required to determine 
the degree of occupational impairment resulting from the 
Veteran's service-connected disabilities, especially her low 
back disability granted herein.  See Beaty v. Brown, 6 Vet. 
App. 532 (1994).  

An April 2006 VA examination, the Veteran said worked as a 
security supervisor and retired in 2003 due to back pain 
issues.  The examiner said that the Veteran's low back 
disability would interfere with her ability to perform her 
prior occupation but that she may be able to perform less 
physically demanding work.  In November 2006, the Veteran 
told the VA examiner that she was retired and stopped working 
in February 2002 due to back pain.

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

It is also possible to receive a TDIU on an extra-schedular 
basis under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) if it is 
determined the Veteran is incapable of securing and 
maintaining substantially gainful employment on account of 
his or her service-connected disabilities, even if s/he does 
not meet the threshold minimum rating requirements of 
§ 4.16(a).

The Veteran has a 30 percent rating for bronchial asthma, a 
10 percent rating for a right oophorectomy, a 10 percent 
rating for tinnitus, and noncompensable ratings for hearing 
loss and external otitis.  Her low back disability, granted 
herein, has yet to be rated.  Her combined disability rating, 
without her back condition, is 40 percent.  38 C.F.R. § 4.25.  
Therefore, she does not yet satisfy the threshold minimum 
percentage rating requirements of § 4.16(a) for consideration 
of a TDIU.

In light of the Board's action herein, further clarification 
of the Veteran's disability picture is needed.  Recent 
medical records should also be obtained.

Accordingly, the claim is remanded for the following action

1.	Obtain all medical records regarding the 
Veteran's treatment at the VA medical 
center in Minneapolis for the period from 
June 2006 to the present, and from any 
additional VA and private medical provider 
identified by her.  All record requests 
should be documented in writing and if any 
records are unavailable, the Veteran and 
her representative should be so notified in 
writing.

2.	Schedule the Veteran for an appropriate VA 
examination to determine the effect of her 
service-connected compensable disabilities 
on her employability.  The claims files 
should be made available to the examiner 
prior to the examination.  All indicated 
tests and studies should be conducted and 
all clinical findings reported in detail.

a.	The examiner should offer an 
opinion as to whether it is at 
least as likely as not (50 
percent probability or greater) 
that the Veteran is unable to 
secure or maintain substantially 
gainful employment solely as a 
result of her service connected 
disabilities that include a low 
back disability (as yet unrated); 
bronchial asthma (rated as 30 
percent disabling); oophorectomy 
(rated as 10 percent disabling); 
and tinnitus (rated as 10 percent 
disabling).

b.	The examination report must 
include a complete rationale for 
all opinions and conclusions 
expressed.

3.	The AMC should review the medical 
opinion obtained to ensure that the 
Board's remand directives were 
accomplished.  Return the case to the 
examiner if all the questions posed 
were not answered.

4.	Then readjudicate the Veteran's claim 
for a TDIU.  If the claim is not 
granted to the Veteran's satisfaction, 
send her and her representative a 
Supplemental Statement of the Case and 
give them an opportunity to respond to 
it before the record is returned to 
the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


